NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 5 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHN MICHAEL CRIM,                              No. 17-16676

                Plaintiff-Appellant,            D.C. No. 1:09-cv-02041-AWI-GSA

 v.
                                                MEMORANDUM*
MANAGEMENT & TRAINING
CORPORATION; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      John Michael Crim, a former federal prisoner, appeals pro se from the

district court’s judgment dismissing his action alleging federal and state law

violations. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse

of discretion a dismissal for failure to comply with a court order. Pagtalunan v.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Galaza, 291 F.3d 639, 640 (9th Cir. 2002). We affirm.

      The district court did not abuse its discretion by dismissing Crim’s action

because Crim failed to comply with a court order and meet deadlines, despite being

warned that failure to comply would result in dismissal. See id. at 642-43

(discussing the five factors for determining whether to dismiss for failure to

comply with a court order); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.

1992) (although dismissal is a harsh penalty, the district court’s dismissal should

not be disturbed absent “a definite and firm conviction” that it “committed a clear

error of judgment” (citations and internal quotation marks omitted)).

      We reject as without merit Crim’s contentions that he was denied due

process or deprived of any rights or privileges.

      We do not consider the district court’s order denying Crim’s request to use

electronic filing because Crim did not file an amended notice of appeal. See Fed.

R.App. P. 4(a)(4)(B)(ii).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                      17-16676